 1     ANTHONY R FLORES, SBN 130968
       THE FLORES FIRM
 2     2642 Gough Street, #305
       San Francisco, CA 94123
 3     (415) 235-3652
       Attorney for Debtor, ANDREW LINTON
 4

 5

 6

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11      In re: Andrew Linton,                              Case No. 18−30773 HLB

12                        Alleged Debtor.                  Chapter 7 (Involuntary, Petitions Dismissed)

13

14                                                         ALLEGED DEBTOR'S MEMORANDUM
15                                                         OF POINTS AND AUTHORITIES IN
                                                           SUPPORT OF OPPOSITION TO
16                                                         MOTION FOR RELIEF FROM STAY

17                                                         DATE:          April 30, 2020
                                                           TIME:          1:00 PM
18                                                         JUDGE:         Hon. Hannah L. Blumenstiel
19                                                         LOCATION:      Courtroom 19, 16th Floor
                                                                          450 Golden Gate Avenue
20                                                                        San Francisco, CA 94102

21

22        I.        INTRODUCTION
23
                LINTON opposes the Motion of 1429 Grant Avenue LLC to have the Automatic
24
       Stay lifted in this case because:
25

26      1. It is Premature in that the Motion should be heard after the conclusion of the main
27             case, just as the court has consistently advised the parties. LINTON's Motion for
28             Finding of Joint Liability showing that 1429 Grant Avenue LLC and Jeries Azar are

       ________________________________________________________________________________________
                                           _________   -1-
     Case: 18-30773        Doc# 109     Filed: 04/30/20     Entered: 04/30/20 12:20:57       Page 1 of
                                                    10
 1          one and the same party as Colpo Talpa LLC. The court should retain jurisdiction over

 2          this matter until resolution of LINTON's Motion for Finding of Joint Liability, which

 3          will be filed later today and set for hearing ASAP on June 4, 2020.

 4
        2.It is Contrary to the rationale provided in its removal papers and in court during the
 5
            hearing on March 21, 2019.
 6

 7      3. Lifting the Stay will unjustly reward 1429 Grant Avenue LLC with another

 8          opportunity to gain advantage by forum shopping the case. In these circumstances, it

 9          is hard to imagine how Relief from the Stay is not tantamount to forum shopping.

10          Allowing Relief would sanction a violation of public policy, and in this case, it would

11          sanction fraud.

12        II.        LEGAL ARGUMENT

13        A. Procedural Deficiencies.

14              1.     The Motion for Relief from Stay is premature. As mentioned above, the

15     issue of remanding the adversary proceeding had been discussed more than once in the

16     context of forward-looking case status conferences. The issue has always been raised by

17     1429's counsel whenever the court suggested that it might dismiss the adversary

18     proceeding, presumably without prejudice. In response, Linton's counsel has always

19     indicated to the court that he intends to request that the adversary proceeding be dismissed

20     with prejudice as a Rule 11 sanction against CT, 1429 Grant, and their owners. Each time,

21     the court acknowledged such a request and invited Linton's motion to that effect. But the

22     court always indicated that such a motion would not be proper until the end of the main

23     case because the adversary proceeding was trailing the main case and would not be dealt

24     with until then.

25              For this reason, 1429's Motion for Relief from Stay is premature, and it should be

26     denied or at least continued until the court has ruled on Linton's Motion for a Finding of

27     Joint Liability which will be set for hearing on June 4, 2020. This would also allow Linton

28     to argue for sanctions of a dismissal with prejudice simultaneously.

       ________________________________________________________________________________________
                                           _________   -2-
     Case: 18-30773       Doc# 109     Filed: 04/30/20     Entered: 04/30/20 12:20:57       Page 2 of
                                                   10
 1         B. Substantive Deficiencies

 2             1.      Movant argued that this court was uniquely situated to resolve two

 3     major issues in the eviction case.

 4             In its Notice of Removal 1429 availed itself of the court’s “continuing jurisdiction”

 5             over the Bannam Place settlement that gave the property back to Coyle’s estate

 6             from which AZAR purchased it and jurisdiction over the Sigal settlement which

 7             1429 claimed to be a successor of the Trustee. (Adversary No. 18-03066 HLB,

 8             Dkt.# 15 ¶¶ 9-13)

 9             Movant also averred in the Jurisdiction section of the Notice of Removal

10                             “JURISDICTION
                       14.    The State Court Action is subject to removal to this Court as a case
11             arising under or related to a pending bankruptcy case in this Court under 28 UCS
               §§ 157(b), 1334(a) and (b) and 1452 and Bankruptcy Rule 9027, for the following
12             reasons:
                       (a)    The Bankruptcy Court has sole jurisdiction over claims against the
13             Debtor under 28 U.S.C. §157(b)(2)(B).

14                    (b)     The Bankruptcy Court has jurisdiction over determining the nature
               and extent of property of the estate and its use and recovery under 28 U.S.C.
15             §157(b)(1)(2)(A) and 157(b)(2)(M) and (O).

16                     ( c)   The Bankruptcy Court has sole jurisdiction over this case because
               the claims and counter claims of the parties pertain to the Settlement, and the
17             Settlement reserved “continuing jurisdiction” in this Court. Plaintiff is a privity of
               the Trustee and entitled to orders of this Court, interpreting and enforcing its own
18             orders and judgements.

19                     (d)     The Bankruptcy Court has jurisdiction over these claims because
               under the Linton Stipulation, Plaintiff is a privity and successor of the Trustee,
20             and entitled to this Court interpreting and enforcing its own orders and
               judgements.
21                     ( e)    The Bankruptcy Court has sole jurisdiction under 28 U.S.C.
               157(b) over these claims under 28 U.S.C. §157(b)(1)(2)(A)(B) and ( C) and 11
22             U.S.C. § 549 to determine the validity of the 2015 Lease and the 2016 Lease as
               invalid post petition transfers in the Coyle
23             Case.
                       (f)     The State Court Action is further related to the Coyle Case by
24             virtue of the above orders and judgements of the court as to the sale, the
               Settlement and the Linton
25             Stipulation.”
               It is incongruous for 1429 to now abandon the sole jurisdiction of this court by
26
       lifting the Stay.
27

28

       ________________________________________________________________________________________
                                           _________   -3-
     Case: 18-30773        Doc# 109    Filed: 04/30/20      Entered: 04/30/20 12:20:57        Page 3 of
                                                   10
 1               2.     Relief from the Stay constitutes further forum shopping which should

 2     not be allowed.

 3               When 1429's state court action against Linton was stayed by LOUISA

 4               TRIFILETTI'S ("LT's") involuntary petition against Linton, 1429 had several

 5               options regarding how to proceed if it wanted to continue is case against Linton.

 6                      a. 1429 could have continued in state court by seeking relief from the

 7                          bankruptcy stay. It is not clear what grounds it could use to get such

 8                          relief,

 9                      b. 1429 could have waited until the bankruptcy case resolved itself through

10                          LT's abandonment or Linton's steps to rid himself of the unwanted case,

11                          which might only involve a wait of a few months, or

12                      c. As it actually did, 1429 could remove its state court dispute to the

13                          bankruptcy court as an adversary proceeding. This was obviously the

14                          riskiest option of the three.

15               Surely, 1429 thought it had reduced its risk by waiting until it appeared that Linton

16     was in default before creating CT, buying the judgment, and having CT become a

17     petitioner. Unfortunately for 1429, CT, and their members/owners, they relied on an

18     expired summons and defective service. In so doing, these parties carried out aggressive

19     prosecution of the case. CT and its counsel set Linton's Rule 2004 Examination and tried to

20     file financials on Linton's behalf. CT ultimately obtained a default judgment against

21     Linton.

22               At this point, 1429 apparently felt that it could safely swoop in with its removed

23     adversary proceeding. 1429 filed its Motion for Summary Judgement and expected to

24     easily prevail over a defaulted debtor. To 1429's chagrin, at this point, Linton realized what

25     was going on and he successfully set aside the default. He also got the Motion for

26     Summary Judgment stayed.

27               Eventually, Linton was able to have both petitions dismissed and ultimately the

28     court found that CT and 1429 had worked together with common ownership in Mr. Azar

       ________________________________________________________________________________________
                                           _________   -4-
     Case: 18-30773        Doc# 109      Filed: 04/30/20     Entered: 04/30/20 12:20:57       Page 4 of
                                                     10
 1     and common representation by Mr. Romeo. This led to the court's finding that CT filed its

 2     petition in bad faith.

 3             The court has already determined that a litigation advantage in the adversary

 4     proceeding was the goal of CT's bad faith filing. (Order Granting In Part And Denying In

 5     Part Alleged Debtor's Motion For Reconsideration (Dkt. #94) p.6, lines 14-17 (the

 6     "Order").)

 7             LINTON's Motion for Finding of Joint Liability demonstrates that parties in the

 8     adversary proceeding shared an identity of interests with CT and it was all part of one bad

 9     faith scheme to take advantage of LINTON.

10             3. Despite numerous clear opportunities to withdraw from the main case and

11                  terminate the adversary proceeding, 1429 Grant/CT fought LINTON at

12                  every turn.

13             Despite obvious problems with their scheme that should have been clear once

14     LINTON set aside the default order, and despite the tremendous downside if the court was

15     to discover the bad faith nature of the involuntary bankruptcy petition, the Conspirators

16     pressed forward with their deception of this court and LINTON. Instead of abandoning the

17     Petition, allowing this case to be dismissed and stay lifted for the proceeding back in SF

18     Superior Court, the Conspirators obtained an alias summons, served it on LINTON, and

19     fought this case tooth and nail. There were several distinct inflection points where the

20     Conspirators must have considered abandoning the case and the deception, but did not:

21             1. When LINTON filed his Motion to Set Aside the Order of Default – The

22                  Motion made clear that the summons at the foundation of this case was stale

23                  when served. At this point, the Conspirators must have known that they would

24                  have to start all over and that LINTON was going to fight back. They should

25                  have known that their plot was at risk of being found out. Given the significant

26                  downside, they should have allowed the involuntary bankruptcy to be dismissed

27                  and then proceeded in state court against LINTON.

28

       ________________________________________________________________________________________
                                           _________   -5-
     Case: 18-30773       Doc# 109      Filed: 04/30/20    Entered: 04/30/20 12:20:57        Page 5 of
                                                    10
 1             2. When the court granted LINTON's Motion to Set Aside the Order of Default –

 2                At this point, there is no doubt about having to start over and the risk of their

 3                deception being discovered by LINTON or the court as he fought back. Still,

 4                the Conspirators pressed on.

 5             3. When LINTON filed his Motion to Dismiss – In the unlikely event that the

 6                Conspirators did not know that their scheme violated Rule 1003 before this,

 7                they certainly should have known once they saw the Motion. They also knew

 8                that they were hiding the big secret of CT's true identity. They still went on to

 9                oppose the Motion rather than concede and proceed in state court.

10             4. When CT requested permission to file something other than the statement of

11                compliance with Rule 1003 – The Conspirators knew that they could not

12                truthfully comply with the court's demand and that as a result, the Petition

13                would be dismissed, exposing them to LINTON's costs and attorney fees. The

14                Conspirators might have been able to keep CT's identity secret from LINTON

15                and the court if they had folded their tent any time before this.

16             5. When the court granted LINTON's Motion to Dismiss the Petition – It was in

17                connection with these hearings that the Conspirators' counsel admitted that Mr.

18                AZAR was the owner of CT. This is what opened up the bad faith discovery,

19                and ultimately the court's finding that CT acted in bad faith to gain a litigation

20                advantage for 1429 by filing the involuntary bankruptcy petition against

21                LINTON.

22             After this point, even if the Conspirators had folded, LINTON was going to pursue

23     a finding of bad faith, of which this Motion is a part. Nonetheless, the Conspirators would

24     have saved LINTON's costs of discovery and attorney fees, for which they will ultimately

25     be responsible if they had cooperated rather than opposed all of LINTON's efforts since

26     then.

27             Surely the Conspirators were confident that they could do better in the specialized

28     bankruptcy court than they could in state court. There was only the slightest downside risk

       ________________________________________________________________________________________
                                           _________   -6-
     Case: 18-30773      Doc# 109      Filed: 04/30/20     Entered: 04/30/20 12:20:57         Page 6 of
                                                   10
 1     in keeping LINTON in involuntary bankruptcy. Since he had already defaulted, LINTON

 2     appeared to be a defenseless debtor-defendant. The Conspirators had already run LINTON

 3     through a year and a half of scorched earth litigation in state court. LINTON was

 4     impecunious and unrepresented, so he was unlikely to obtain counsel or mount much of a

 5     defense, if any. Access to counsel was extraordinarily unlikely due to the specialized

 6     nature of bankruptcy practice and its concomitant lofty attorney fees. Once they got the

 7     Default Order, it must have looked like a slam dunk win to the Conspirators.

 8            At the same time, the upside for the Conspirators was tremendous. It is well

 9     understood in San Francisco real estate circles that a vacant residential unit can add at least

10     $500,000 in present value to the owner of a building. With the potential for at least three

11     (3) residential units at 1427-1431 Grant Avenue, the Conspirators stood to gain $1.5

12     million to $2 million if they could invalidate LINTON's lease or otherwise evict him. The

13     Conspirators were also likely to save another $250,000 in avoided relocation costs and

14     reduced construction costs if the building was vacant. The plan to evict LINTON allowed

15     AZAR to bid more for the building than anyone else. But he and the other Conspirators had

16     to get LINTON out of the building for it all to pay off.

17            The Conspirators must have perceived the combination of a multi-million dollar

18     upside and minimal downside in the bankruptcy court as a significant litigation advantage

19     over a proceeding in state court because the Conspirators kept doubling down after every

20     adverse ruling that came their way when LINTON began fighting back. With experienced

21     bankruptcy counsel, the Conspirators must have realized the potential for things to go

22     terribly if their Petition was dismissed. One would think that they would be very motivated

23     to keep their fraudulent concealment scheme from being exposed.

24            Even though the Conspirators had many opportunities to allow dismissal of the

25     involuntary bankruptcy case to resume the adversary proceeding in state court quickly,

26     they chose not to cut their losses and protect their fraud. Instead, they tried to keep the

27     involuntary bankruptcy case alive, forcing LINTON to defend himself and pursue them as

28     they continued.

       ________________________________________________________________________________________
                                           _________   -7-
     Case: 18-30773      Doc# 109      Filed: 04/30/20      Entered: 04/30/20 12:20:57         Page 7 of
                                                   10
 1               The point is that the upside must be quite lucrative for the Conspirators to carry on

 2     as they did even once they realized that LINTON was no longer a pushover. That is why it

 3     would be a grave injustice for the Conspirators to be allowed to restart the case against

 4     Linton without consequence, especially if the court finds the parties all jointly liable for

 5     CT's bad faith petition.

 6        III.      CONCLUSION

 7               This court should not allow this further forum shopping and should not reward the

 8     bad faith scheme perpetrated by 1429, CT and their member/owners.

 9               The Motion for Relief from Stay should be denied, or at least continued to be

10     decided after the June 4, 2020 hearing of LINTON's Motion for Finding of Joint Liability.

11     Respectfully submitted,

12     Dated: April 30, 2020                               THE FLORES FIRM

13
                                                    By: _/s/ Anthony Flores___
14                                                       Anthony Flores
                                                         Attorney for Debtor, ANDREW LINTON
15

16

17

18

19

20

21

22

23

24

25

26

27

28

       ________________________________________________________________________________________
                                           _________   -8-
     Case: 18-30773        Doc# 109      Filed: 04/30/20     Entered: 04/30/20 12:20:57        Page 8 of
                                                     10
       ANTHONY R FLORES, SBN 130968
 1     THE FLORES FIRM
       2642 Gough Street, #305
 2     San Francisco, CA 94123
       (415) 235-3652
 3     Attorney for Debtor, ANDREW LINTON
 4

 5

 6

 7
                            UNITED STATES BANKRUPTCY COURT
 8
                            NORTHERN DISTRICT OF CALIFORNIA
 9
10
        In re: Andrew Linton,                          Case No. 18−30773 HLB
11
                       Debtor.                         Chapter 11 (Involuntary, Petitions Dismissed)
12
                                                       Adversary Proc. No. 18-03066
13
        1429 GRANT AVENUE, LLC,                        CERTIFICATE OF SERVICE
14

15                      Plaintiff,                     DATE:         March 5, 2020
                                                       TIME:         2:00 PM
16           v.                                        JUDGE:        Hon. Hannah L. Blumenstiel
        ANDREW LINTON,                                 LOCATION:     Courtroom 19, 16th Floor
17                                                                   450 Golden Gate Avenue
                        Defendant.                                   San Francisco, CA 94102
18

19

20

21

22

23

24

25

26

27

28

       ________________________________________________________________________________________
                                           _________   -9-
     Case: 18-30773     Doc# 109     Filed: 04/30/20   Entered: 04/30/20 12:20:57      Page 9 of
                                                 10
 1                                 CERTIFICATE OF SERVICE
 2   I reside in the County of San Francisco, State of California. I am not a party to the within
     action. My address is 2642 Gough Street, #305, San Francisco, CA 94123. I hereby certify
 3   that on the date stated below I served each party as described below, by transmitting all of
     the following documents addressed to each as indicated:
 4
            •   DEBTOR'S MEMORANDUM OF POINTS AND AUTHORITIES IN
 5              SUPPORT OF OPPOSITION TO MOTION FOR RELIEF FROM STAY
 6    BY MAIL: I personally deposited the foregoing such that it was sealed and deposited in
     the U.S. Postal Service mail with postage thereon fully prepaid and duly affixed this same
 7   day at San Francisco, California in the ordinary course of business.
 8   ● BY E-FILING OR CM/ECF SERVICE: The document(s) were electronically filed
     with the court and were served on the parties who are registered e-Filing or CM/ECF
 9   participants for this case through the court's e-Filing or CM/ECF service and notification
     system.
10
      BY EMAIL: I transmitted during normal business hours electronic .PDF versions of
11   the foregoing via a properly operating and reliable email service and further verified via
     review of the email inbox that the delivery of all pages of the foregoing was not returned
12   undeliverable and therefore successfully transmitted.
13    BY EXPRESS MAIL/OVERNIGHT DELIVERY: I deposited the foregoing during
     normal business hours with an authorized service providing and ensuring overnight
14   delivery of the foregoing and with the full postage or charges for such fully prepaid, strictly
     complying in all respects with CCP Section 1013(c) and (d).
15
      BY PERSONAL SERVICE: I hand-delivered the foregoing to the person(s)
16   designated.
17           I declare under penalty of perjury under the laws of the State of California and the
     United States of America that the foregoing is true and correct, and that this is executed
18   and transmitted on April 30, 2020.
19                            Signed:    /s/ Anthony R. Flores
                                        Anthony R. Flores
20
     Recipients via CM/ECF:
21   Counsel for 1429 Grant Avenue, LLC
22   Richard A. Lapping, Esq.
     Trodella & Lapping LLP
23   rich@trodellalapping.com

24   Mark J. Romeo, Esq.
     Law Offices of Mark J. Romeo
25   romeolaw@msn.com
26

27

28

     ________________________________________________________________________________________
                                         _________   - 10 -
 Case: 18-30773       Doc# 109      Filed: 04/30/20     Entered: 04/30/20 12:20:57        Page 10 of
                                                 10
